         Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 1 of 29




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 ZOEY METZNER, DOMINIC                                Case No. 3:20-cv-00784 (KAD)
 GRAVINO, DAVE BRUNEAU,
 RICHARD HOTTER, individually and on
 behalf of all others similarly situated,
        Plaintiffs,


        v.

 QUINNIPIAC UNIVERSITY,                               March 25, 2021
      Defendant.


                          MEMORANDUM OF DECISION
                 RE: DEFENDANT’S MOTION TO DISMISS (ECF NO. 35)

Kari A. Dooley, United States District Judge:

        Defendant Quinnipiac University (“Quinnipiac” or the “Defendant”) has moved pursuant

to Fed. R. Civ. P. 12(b)(6) to dismiss the claims of Plaintiffs Zoey Metzner (“Metzner”), Dominic

Gravino (“Gravino”), Dave Bruneau (“Bruneau”), and Richard Hotter (“Hotter,” and collectively,

the “Plaintiffs”) asserted in Plaintiffs’ First Amended Complaint (the “FAC,” ECF No. 25). In

this putative class action, Plaintiffs bring claims against Quinnipiac for breach of contract, unjust

enrichment, and conversion arising out of Quinnipiac’s alleged failure to issue tuition or fee

refunds to students following its decision to transition to online learning during the Spring 2020

semester in response to the COVID-19 pandemic. Metzner and Gravino were both enrolled as

full-time students at Quinnipiac during the 2019-2020 academic year. (FAC ¶¶ 10–11.) Bruneau

and Hotter (the “Parent Plaintiffs”) are each parents of undergraduate students who were enrolled

full-time at Quinnipiac during the 2019-2020 academic year. (Id. ¶¶ 12–13.) Following oral

argument on the motion to dismiss, the Court directed the parties to file supplemental briefs

addressing whether the Parent Plaintiffs have plausibly alleged the requirements of Article III

                                                 1
         Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 2 of 29




standing with respect to the theories of liability asserted in the FAC. (ECF No. 65.) The Court

has considered the parties’ supplemental briefs (ECF Nos. 68, 69), in addition to Quinnipiac’s

supporting memorandum of law (ECF No. 36), Plaintiffs’ opposition memorandum (ECF No. 40),

Quinnipiac’s reply brief (ECF No. 46), and the various notices of supplemental authority filed by

the parties. (ECF Nos. 56, 62, 66–67, 70–75.) For the reasons that follow, the motion to dismiss

is GRANTED in part and DENIED in part and the Parent Plaintiffs’ breach of contract and unjust

enrichment claims are DISMISSED for lack of standing.

Legal Standards

       “Article III, Section 2 of the Constitution limits the jurisdiction of the federal courts to the

resolution of ‘cases’ and ‘controversies.’” Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir.

2012) (quotation marks omitted). “This limitation is ‘founded in concern about the proper—and

properly limited—role of the courts in a democratic society.’” Id. (quoting Warth v. Seldin, 422

U.S. 490, 498 (1975)). “The doctrine of standing gives meaning to these constitutional limits by

‘identifying those disputes which are appropriately resolved through the judicial process.’” Susan

B. Anthony List v. Driehaus, 573 U.S. 149, 157 (2014) (quoting Lujan v. Defenders of Wildlife,

504 U.S. 555, 560 (1992)). “Because the standing issue goes to this Court’s subject matter

jurisdiction, it can be raised sua sponte.” Cent. States Se. & Sw. Areas Health & Welfare Fund v.

Merck-Medco Managed Care, L.L.C., 433 F.3d 181, 198 (2d Cir. 2005). “To establish Article III

standing, a plaintiff must show (1) an ‘injury in fact,’ (2) a sufficient ‘causal connection between

the injury and the conduct complained of,’ and (3) a ‘likelihood’ that the injury ‘will be redressed

by a favorable decision.’” Susan B. Anthony List, 573 U.S. at 157–58 (quoting Lujan, 504 U.S. at

560–61.) In determining whether a plaintiff has standing to sue, this Court must accept the

complaint’s material allegations as true and construe the allegations in the plaintiff’s favor.



                                                  2
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 3 of 29




Cortlandt St. Recovery Corp. v. Hellas Telecommunications, S.a.r.l, 790 F.3d 411, 417 (2d Cir.

2015).

         On a motion to dismiss under Rule 12(b)(6), the Court must likewise accept the complaint’s

factual allegations as true and must draw inferences in the plaintiff’s favor. Littlejohn v. City of

New York, 795 F.3d 297, 306 (2d Cir. 2015). The complaint “must ‘state a claim to relief that is

plausible on its face,’” setting forth “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Kolbasyuk v. Capital Mgmt.

Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “The assessment of whether a

complaint’s factual allegations plausibly give rise to an entitlement to relief ‘does not impose a

probability requirement at the pleading stage; it simply calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence of illegal’ conduct.” Lynch v. City of New York,

952 F.3d 67, 75 (2d Cir. 2020) (quoting Twombly, 550 U.S. at 556). At this stage “the court’s task

is to assess the legal feasibility of the complaint; it is not to assess the weight of the evidence that

might be offered on either side.” Id.

Background and Allegations

         The Court summarizes the allegations, which are accepted as true for purposes of the

instant motion, in substantially similar form as was set forth in the Court’s memorandum of

decision denying Quinnipiac’s motion to stay discovery. (ECF No. 47.) Quinnipiac is an

institution of higher education located in Hamden, Connecticut, which has a current enrollment of

approximately 10,290 students across its College of Arts and Sciences and eight professional

schools. (FAC ¶¶ 21–22.) Plaintiffs and Plaintiffs’ children registered for on-campus courses

during the Spring 2020 semester, which registrations Quinnipiac accepted. (Id. ¶ 45.) All



                                                   3
         Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 4 of 29




Plaintiffs remain in good financial standing with Quinnipiac, “having paid in whole or in

combination tuition, fees, costs, and/or room and board charges assessed and demanded by

Defendant for the Spring 2020 term.” (Id. ¶ 14.)

       On March 15, 2020, Quinnipiac informed Plaintiffs that beginning on March 18, 2020,

classes would be held online for the remainder of the Spring 2020 semester in response to the

COVID-19 pandemic. (Id. ¶¶ 4, 61.) The online classes that Quinnipiac ultimately provided were

not equivalent to the in-person, on-campus education that Plaintiffs and their children chose and

deprived the Plaintiffs and Plaintiffs’ children of many hands-on educational opportunities and

experiences. (Id. ¶¶ 67–68.) Quinnipiac has allegedly refused to reimburse or refund Plaintiffs

and others similarly situated for the tuition and fees they have expended for on-campus instruction

and for programs, services, activities, facilities, events, and other resources and benefits that were

no longer available to Plaintiffs and their children as a result of the transition to remote learning.

(E.g., id. ¶¶ 5–6, 16–18.) Plaintiffs allege that while they and their children could have pursued

online degrees, they specifically opted for an in-person classroom experience and that Quinnipiac

did not previously offer Plaintiffs’ or Plaintiffs’ children’s degree programs online. (Id. ¶ 15.)

Plaintiffs further allege that the transition to online learning rendered it difficult to access and

communicate with Quinnipiac’s professors, many of whom were unprepared to deliver an effective

educational experience using remote learning technologies. (Id. ¶¶ 19–20.)

       The FAC includes a number of examples of how Quinnipiac allegedly emphasizes in-

person interactions and experiences and the unique attraction of its campus and facilities in its

effort to recruit prospective students, while neglecting to highlight remote learning opportunities

as a core educational feature. (Id. ¶¶ 24–33.) Plaintiffs allege that they specifically contracted for

on-campus instruction for the Spring 2020 semester and principally cite Quinnipiac’s 2019-2020



                                                  4
         Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 5 of 29




Official Bulletin (the “Bulletin”) as setting forth the terms of this contract. (Id. ¶¶ 34–35; Ex. C.)

Plaintiffs allege that the Bulletin describes many of its in-person offerings in such terms as

providing a “hands-on experience,” “campus laboratory experience,” “a supportive learning

environment characterized by small classes with access to faculty and well-equipped laboratory

facilities,” “state-of-the-art facilities,” and other characteristics that are germane only to on-

campus instruction. (Id. ¶ 37.) According to Plaintiffs, Quinnipiac’s default or customary mode

of educational delivery is to provide in-person instruction, and when registering for classes for the

Spring 2020 semester, Plaintiffs and their children did not otherwise select the box available on

Quinnipiac’s website which would have enabled them to search and register for “Online Courses

Only.” (Id. ¶¶ 41–42.) Plaintiffs further allege that Quinnipiac’s Spring 2020 courses were listed

as being held in specific on-campus locations. (Id. ¶ 33.) Thus, it was “Plaintiffs’ and Class

Members’ reasonable expectation when registering for classes for the Spring 2020 semester . . .

that those classes would be provided on-campus” and Plaintiffs allege that Quinnipiac became

contractually obligated to deliver in-person instruction via the Bulletin’s express terms in

combination with Quinnipiac’s other publications and promotional materials. (Id. ¶¶ 42, 44.)

       For the Spring 2020 semester Quinnipiac charged its undergraduate students $24,280 in

full-time tuition plus a $720 technology fee. (Id. ¶ 45.) The annual fees for undergraduate room

and board ranged from $14,360 to $18,270 and fees for dining services ranged from $1,685 to

$1,885 per semester. (Id.) Plaintiffs allege that these fees “are significantly higher than online-

only programs” offered both by Quinnipiac and other institutions of higher education. (Id. ¶¶ 46–

47.) For example, for the Spring 2020 semester, Plaintiffs allege that Quinnipiac charged students

between $515 and $575 per credit for undergraduate online degree programs, whereas students

taking 12-16 credits per semester for on-campus courses were charged between $1,517.50 and



                                                  5
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 6 of 29




$2,023.33 per credit. (Id. ¶¶ 45, 48.) Despite having allegedly bargained and paid for on-campus

courses and access to campus facilities and other resources for the entire Spring 2020 semester,

Plaintiffs and Plaintiffs’ children have not been permitted to attend classes in person since March

15, 2020. (Id. ¶¶ 51–52.)

         While Quinnipiac made the decision in April 2020 to provide students housing and dining

credits for the Spring 2020 semester, it has not offered tuition or fee refunds. (Id. ¶¶ 80–81.)

Plaintiffs acknowledge that Quinnipiac’s decision to close its campus and to offer its classes

exclusively online in March of 2020 in response to the COVID-19 pandemic was justified but

assert that they have suffered significant losses as a result of Quinnipiac’s refusal to offer a prorated

reimbursement of tuition and fees to students who paid for full-time on-campus instruction for the

Spring 2020 semester. (Id. ¶¶ 63–67.) Put simply, Plaintiffs allege that “[t]he online classes

Plaintiffs and their peers have been provided are not equivalent to the in-person, campus

experience that Plaintiffs and other Quinnipiac students chose for their university education.” (Id.

¶ 68.)

         Plaintiffs bring claims sounding in breach of contract (Count One); breach of implied

contract (Count Two); unjust enrichment in the alternative to the contract claims (Count Three);

and conversion (Count IV). Plaintiffs seek to certify a class pursuant to Fed. R. Civ. P. 23(b)(2)

and (b)(3) on behalf of themselves and:

         All people paying Defendant, in whole or in part, personally and/or on behalf of others, for
         tuition, fees, and/or room board for in-person instruction and use of campus facilities, but
         who were denied use of and/or access to in-person instruction and/or campus facilities by
         Defendant for the Spring 2020 academic term or any subsequent term.

(Id. ¶ 83.)




                                                   6
         Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 7 of 29




Discussion
       The Parent Plaintiffs’ Standing to Sue

       As noted previously, Article III standing is comprised of three elements: injury-in-fact,

causation, and redressability.     See Lujan, 504 U.S. at 560–61.         “Under the injury-in-fact

requirement, ‘the first and foremost’ element, ‘a plaintiff must show that he or she suffered an

invasion of a legally protected interest that is concrete and particularized and actual or imminent,

not conjectural or hypothetical.’” Vullo v. Office of Comptroller of Currency, 378 F. Supp. 3d

271, 282 (S.D.N.Y. 2019) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547–48 (2016)). As

to the second element, “there must be a causal connection between the injury and the conduct

complained of—the injury has to be fairly traceable to the challenged action of the

defendant, and not the result of the independent action of some third party not before the court.”

Rothstein v. UBS AG, 708 F.3d 82, 91 (2d Cir. 2013) (quoting Lujan, 504 U.S. at 560) (alterations,

ellipses, and emphasis omitted). “Third, it must be likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision.” Id. (quoting Lujan, 504 U.S. at 561).

       In their supplemental brief, the Parent Plaintiffs assert that they have satisfied each of the

three requirements of Article III standing. They argue that the loss of tuition payments they

remitted to Quinnipiac for their children’s in-person education constitutes an injury-in-fact, which

is fairly traceable to Quinnipiac’s decision not to issue tuition or fee reimbursements for the Spring

2020 semester. They further assert that their alleged injuries are redressable through a favorable

decision finding Quinnipiac liable to them for compensatory damages.

       Quinnipiac, on the other hand, argues that the Parent Plaintiffs lack standing because they

do not allege any facts that would establish that they themselves were entitled to on-campus

instruction or facilities or that they entered into a contract for educational services with Quinnipiac

directly. Nor do the Parent Plaintiffs allege that they were an intended third-party beneficiary of

                                                  7
         Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 8 of 29




the alleged contract between Quinnipiac and their children. As Quinnipiac observes, several courts

have dismissed parent-plaintiffs in similar class action lawsuits brought against colleges and

universities during the current public health crisis—recognizing that the fact that a parent pays

tuition on behalf of his or her child does not confer standing on that parent to sue for breach of an

obligation that the college or university owed the child. See, e.g., Espejo v. Cornell Univ., No.

3:20-CV-467 (MAD/ML), 2021 WL 810159, at *2 (N.D.N.Y. Mar. 3, 2021) (“Plaintiffs do not

allege that Plaintiff Espejo’s child is a minor, that he directly contracted with Cornell [University],

or that he is an intended third-party beneficiary. . . .Without such allegations, Plaintiff Espejo

cannot demonstrate injury-in-fact”); Gociman v. Loyola Univ. of Chicago, No. 20 C 3116, 2021

WL 243573, at *2 (N.D. Ill. Jan. 25, 2021) (similarly finding parents’ allegations insufficient to

establish an injury-in-fact where parents alleged that they paid their children’s tuition and fees but

did not enter into a contract with the defendant nor allege that they were the third-party beneficiary

of any such contract, and citing, inter alia, Bergeron v. Rochester Inst. of Tech., No. 20-CV-6283

(CJS), 2020 WL 7486682, at *3 (W.D.N.Y. Dec. 18, 2020), and Lindner v. Occidental Coll., No.

CV 20-8481-JFW (RAOx), 2020 WL 7350212, at *5 (C.D. Cal. Dec. 11, 2020), for the same

proposition).

        Quinnipiac also cites other decisions outside of this specific context that likewise recognize

that a parent lacks standing to sue an educational institution for an alleged injury to his or her child.

See, e.g., Doe v. Univ. of the S., 687 F. Supp. 2d 744, 761 (E.D. Tenn. 2009) (holding, in suit

arising from student’s withdrawal from university following Title IX proceeding, that parents

lacked standing to sue university in contract or quasi-contract based on their payment of tuition on

behalf of their son, as “[i]t is fairly evident that the ‘payment of tuition does not create a contractual

relationship between parents and a college’ when the parents’ child is over the age of majority”)



                                                    8
         Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 9 of 29




(quoting Apffel v. Huddleston, 50 F. Supp. 2d 1129, 1133 (D. Utah 1999)); McCormick v.

Dresdale, No. CIV.A. 09-474 S, 2010 WL 1740853, at *2 (D.R.I. Apr. 28, 2010) (dismissing

parents’ breach of contract claims against Brown University in suit involving student’s withdrawal

from university following sexual assault accusation, as “the parents were not third party

beneficiaries to any contract between William, who turned eighteen . . . and Brown”) (citing Doe

v. Univ. of the S., 687 F. Supp. 2d 744).

        Plaintiffs do not cite any contrary authority and instead argue that these cases are

inapplicable and/or rely upon flawed reasoning because they do not consider the distinct

contractual nature of the Parent Plaintiffs’ claims, or the fact that the Parent Plaintiffs have suffered

an injury-in-fact in the form of the loss of the payments that they remitted to Quinnipiac. They

further argue that given these allegations of a cognizable injury, the issue is not one of Article III

standing but, rather, “contractual standing,” citing SM Kids, LLC v. Google LLC, 963 F.3d 206 (2d

Cir. 2020). There, the Second Circuit held that the district court’s conclusion that the plaintiff

lacked standing to enforce a settlement agreement arising from a trademark infringement litigation,

which only the holder of the trademark could enforce, erroneously conflated contractual standing

with constitutional standing. See id. at 211. “Contractual standing,” the Court of Appeals

indicated, “is distinct from Article III standing and does not implicate subject-matter jurisdiction.

. . . Although the question of whether Google breached a contract with SM Kids depends on

whether SM Kids enjoyed a contractual relationship with Google, the existence of such a

relationship is not a prerequisite to a court’s power to adjudicate a breach-of-contract claim.” Id.

Therefore, the Second Circuit explained, while the fact that the plaintiff may not have held a valid

assignment of the trademark would defeat its success on the merits, that issue did not have any

bearing on the plaintiff’s ability to establish an injury-in-fact, which was demonstrated by its



                                                   9
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 10 of 29




allegation that it suffered economic losses as a result of the defendant’s alleged violation of the

settlement agreement. See id. at 211–12.

       The Court would agree with Plaintiffs that SM Kids might compel the conclusion that the

issue here is one of contractual rather than constitutional standing if the Parent Plaintiffs had

alleged an injury arising from a breach of the contract specified in the Amended Complaint.

However, the Plaintiffs have not plausibly alleged any contract between Quinnipiac and the Parent

Plaintiffs. The Plaintiffs only plausibly plead a contract between Quinnipiac and its students,

which, as discussed above, does not confer any rights upon the Parent Plaintiffs. Accordingly, SM

Kids is inapposite. While the FAC obfuscates any purported distinction between the contractual

obligation allegedly owed to the students and that owed to the parents, it is readily apparent from

the face of the Amended Complaint, as confirmed by counsel at oral argument, that the Parent

Plaintiffs are not alleging that Quinnipiac had a contractual obligation to provide the Parent

Plaintiffs themselves in-person educational services, or any other services for that matter. (Cf.,

e.g., FAC ¶ 14 (alleging that “Plaintiffs paid Defendant for opportunities and services they or their

children did not receive, including on-campus education, facilities, services, and activities”); id. ¶

44 (alleging that “Defendant became contractually obligated to provide on-campus classes to

Plaintiffs and Class Members”).) Thus, to the extent that the Parent Plaintiffs believe that they

have suffered a financial loss by paying for in-person instead of online classes, such loss does not

derive from any alleged contract with Quinnipiac but, rather, from a private arrangement between

the Parent Plaintiffs and their children. See Salerno v. Fla. S. Coll., 488 F. Supp. 3d 1211, 2020

WL 5583522, at *4 (M.D. Fla. 2020) (observing that mother seeking reimbursement of tuition paid

for Spring 2020 semester on behalf of her daughter did not “adequately explain how any action on

Florida So[u]thern College’s part injured her,” and concluding that “the lack of injury to [the



                                                 10
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 11 of 29




mother] is clear regardless of whether [the mother] provided financial support to her daughter” as

“[t]hat arrangement was between mother and daughter” and “does not establish a relationship

between the College and [the mother]”). In other words, it is the student and not the parent that

has suffered the alleged injury-in-fact that is traceable to the alleged actions of Quinnipiac for

purposes of Article III. See also Gociman, 2021 WL 243573, at *2 (“Once a student reaches the

age of majority, courts have routinely held that parents lack standing to bring claims against their

adult children’s colleges and universities, even when the parents pay tuition on behalf of their

children”) (quoting Lindner, 2020 WL 7350212, at *5).1

         For similar reasons, the Parent Plaintiffs lack standing to bring an unjust enrichment claim

against Quinnipiac, as the theory of unjust enrichment is one of a contract implied in law—where

“justice requires compensation to be given for property or services rendered under a contract, and

no remedy is available by an action on the contract.” Vertex, Inc. v. City of Waterbury, 278 Conn.

557, 573, 898 A.2d 178 (2006) (citation omitted); see also Doe v. Univ. of the S., 687 F. Supp. 2d

at 762 (concluding that student’s parents “have failed to plead facts or cite law which establish

they have standing to pursue a contract implied in law or unjust enrichment claim against the

University”).

         The Court therefore dismisses the Parent-Plaintiffs’ claims as to Count One, Two, and

Three for lack of standing.




1
  The Court also rejects the reasoning of Uddin v. New York Univ., 47 Misc. 3d 38, 6 N.Y.S.3d 900 (1st Dep’t 2014),
cited by the Plaintiffs, in which the Appellate Division of the New York Supreme Court held that a father had stated
a viable breach of contract claim against New York University in a suit seeking reimbursement for tuition made by
the plaintiff on behalf of his son. In so holding however the court did not consider the issue of standing, and the
overwhelming federal caselaw cited by Quinnipiac demonstrates that the vast majority of courts that have addressed
the issue have found that a parent lacks standing to enforce a contract between his or her child and the university that
the child is attending. Nor does the Court agree with Plaintiffs that the fact that students must report their parents’
income in order to obtain federal student aid imposes a “requirement” on the Plaintiff Parents, or on any parent, to pay
his or her child’s tuition that becomes enforceable via a breach of contract action.

                                                          11
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 12 of 29




         Whether the Educational Malpractice Doctrine Bars the Plaintiffs’ Claims

         In the motion to dismiss, Quinnipiac principally argues that all of the Plaintiffs’ claims are

barred by the educational malpractice doctrine. Under this doctrine, “courts have almost

universally held that claims of ‘educational malpractice’ are not cognizable.” Gupta v. New Britain

Gen. Hosp., 239 Conn. 574, 591, 687 A.2d 111 (1996) (footnote omitted). The doctrine applies

“[w]here the essence of the complaint is that an educational institution breached its agreement by

failing to provide an effective education, [and] the court is asked to evaluate the course of

instruction and called upon to review the soundness of the method of teaching that has been

adopted by that educational institution.” Id. at 590 (quoting Ross v. Creighton University, 957

F.2d 410, 416 (7th Cir. 1992)) (alterations and ellipsis omitted). “Among other problems for

adjudication, these claims involve the judiciary in the awkward tasks of defining what constitutes

a reasonable educational program and of deciding whether that standard has been breached.” Id.

at 591.      However the Connecticut Supreme Court has recognized two exceptions to this

prohibition. The first, which is not alleged here, “would be exemplified by a showing that the

educational program failed in some fundamental respect, as by not offering any of the courses

necessary to obtain certification in a particular field.” Id. at 592. “The second would arise if the

educational institution failed to fulfil[l] a specific contractual promise distinct from any overall

obligation to offer a reasonable program.” Id. at 593.2

         Quinnipiac argues that all of Plaintiffs’ claims “hinge on the allegation that the Plaintiffs

received an education that was worth less than what they paid because of the transition to online

learning,” and are accordingly precluded by the doctrine. (Def.’s Mem. at 2.) Quinnipiac further

observes that “[w]hen the gravamen of the complaint is that the institution failed to provide an


2
  The doctrine also does not prohibit claims alleging that the institution “act[ed] arbitrarily, capriciously, or in bad
faith,” id. at 595, although the FAC does not invoke this exception.

                                                            12
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 13 of 29




effective or quality education, all of the claims asserted in the complaint are to be construed as

educational malpractice claims, no matter what labels or conclusions are used in pleading those

claims.” (Id. at 12.) See, e.g., Jacobs v. Ethel Walker Sch. Inc., No. CV020515279S, 2003 WL

22390051, at *4 (Conn. Super. Ct. Sept. 30, 2003) (“[A] plaintiff does not have to use the words

‘educational malpractice’ in order for a cause of action to sound in the tort of educational

malpractice”) (citing Vogel v. Maimonides Academy of Western Conn., Inc., 58 Conn. App. 624,

631, 754 A.2d 824 (App. Ct. 2000)). Citing the complaint’s references to “vastly different” or

“less valuable” online classes (FAC ¶¶ 66, 102, 112), Quinnipiac argues that Plaintiffs’ claims will

require a factfinder to determine whether the remote teaching and services that Plaintiffs received

had substantively less educational value than their in-person counterparts.

       In response, Plaintiffs assert that they are not contesting the manner with which Quinnipiac

and its faculty implemented online teaching instruction or asserting that classes should have been

taught differently. Instead, Plaintiffs maintain that they challenge Quinnipiac’s decision to retain

tuition and fees for educational services that the institution allegedly promised but never provided.

As such, Plaintiffs characterize their claims as commercial as opposed to academic and submit that

this case does not implicate the concerns expressed in Gupta regarding improper judicial forays

into evaluations of the quality or value of academic instruction, issues on which educational

institutions are normally afforded deference. Rather, Plaintiffs argue that this case falls squarely

into the second exception recognized in Gupta for claims arising out of an alleged failure to fulfill

a specific contractual promise.

       On the issue—whether this type of tuition reimbursement suit implicates the educational

malpractice doctrine—courts around the country are somewhat divided. The Defendant cites the

Court to Paynter v. New York Univ., 66 Misc. 2d 92, 319 N.Y.S.2d 893 (1st Dep’t 1971), a brief



                                                 13
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 14 of 29




per curiam opinion in which the Appellate Division of the New York Supreme Court reversed an

award of a tuition refund to the parent of a son whose classes were suspended at NYU from May

7, 1970 through the remainder of the school year prior to final examinations due to anti-war

demonstrations on campus. The court there noted that “while in a strict sense, a student contracts

with a college or university for a number of courses to be given during the academic year, the

services rendered by the university cannot be measured by the time spent in a classroom,” while

also citing the general principle that disfavors judicial intervention into matters of educational

governance. Id. at 894. However, one district court aptly distinguished Paynter from the situation

here by observing “that there is a world of difference between canceling some classes—in the

absence of any affirmative guarantee on the number of classes to be held—and not affording

students services and benefits for an extended period of time despite … a promise [to do so],” as

during half of the entire Spring 2020 semester. Ford v. Rensselaer Polytechnic Inst., No. 1:20-

CV-470, 2020 WL 7389155, at *5 (N.D.N.Y. Dec. 16, 2020); see also In re Columbia Tuition

Refund Action, Nos. 20-CV-3208 (JMF), 20-CV-3210 (JMF), 2021 WL 790638, at *6 (S.D.N.Y.

Feb. 26, 2021) (distinguishing Paynter in light of the opinion’s emphasis on an “insubstantial

change made in the schedule of classes” as precluding the plaintiff’s recovery, as “the Court cannot

conclude as a matter of law that Pace[ University’s] adoption of online instruction from mid-March

through the end of the spring semester was an ‘insubstantial change’”) (quoting Paynter, 319

N.Y.S.2d at 894).

       In its Notices of Supplemental Authority, Quinnipiac also cites to two recent decisions

construing this issue in its favor in the context of the COVID-19 pandemic. In Gociman, 2021

WL 243573, at *1, the plaintiffs brought a putative class action on behalf of individuals who had

paid tuition or fees for in-person instruction at Loyola University of Chicago during the Spring



                                                14
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 15 of 29




2020 semester, “seek[ing] damages representing the difference in value between in-person classes

and access to facilities, and the online education they received.” The district court found that “the

theory underlying all of plaintiffs’ claims is that the education plaintiffs received once defendant

transitioned to remote instruction in response to the COVID-19 pandemic was ‘worth significantly

less than the value of live classes.’” Id. at *3. Thus the court found that “resolution of Plaintiffs’

claims would require the Court to make judgments about the quality and value of the education

defendant provided in the Spring 2020 semester.” Id. (quoting Linder, 2020 WL 7350212, at *7).

In so holding the court rejected plaintiffs’ argument that they were “not challenging the quality of

their education, but rather alleging that defendant failed to perform the educational service ‘at

all’”—an argument which the court found belied by the FAC’s “repeated[] claims that the online

instruction was ‘worth less’ than the traditional in-person instruction.” Id. Likewise, in Linder,

cited therein, the district court reached the same conclusion. See 2020 WL 7350212, at *7 (finding

that resolution of plaintiffs’ claims that defendant’s remote instruction “was not ‘worth the amount

charged’ or ‘in any way the equivalent of an in-person education[,]’” that its “Spring 2020

programs were ‘sub-par’ and that online classes lacked ‘collaborative learning and dialogue,

feedback, and critique[,]’ . . . would require the Court to make judgments about the quality and

value of the education that [the defendant] provided” and were therefore barred by the educational

malpractice doctrine) (alterations omitted).

       Plaintiffs cite the Court to other cases that have reached the opposite conclusion. For

example, in Salerno, 2020 WL 5583522, at *4–5, the district court found that the plaintiff’s

allegations “that the College’s publications clearly implied that courses would be conducted in-

person” and that its “materials also touted its many resources and facilities—all of which were

located on the campus thereby implying in-person participation” were sufficient to state a claim



                                                 15
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 16 of 29




based upon the breach of an “implied-in-fact contract” under Florida law. The court further

concluded that “this case is not about the quality of the College’s education” so as to implicate the

educational malpractice doctrine, but, rather, “is simply about an alleged promise to provide in-

person learning that was allegedly breached.” Id. at *5. Several other recent decisions have

reached similar conclusions. See, e.g., McCarthy v. Loyola Marymount Univ., No. 2:20-CV-

04668-SB (JEMx), 2021 WL 268242, at *3 (C.D. Cal. Jan. 8, 2021) (observing that “[t]he question

here is whether Defendant made a specific promise to provide in-person instruction for the duration

of Plaintiff’s semester” and concluding that “the purported promise in this case does not involve

an academic decision outside the realm of judicial determination,” as “the decision to suddenly

shift to online education can hardly be characterized as an ‘academic decision’ within the meaning

of that doctrine. Indeed, the decision to cease in-person instruction involved no judgment, much

less an academic one, because Defendant was mandated by government orders to do so.”); Hiatt

v. Brigham Young Univ., No. 1:20-CV-00100 (TS), 2021 WL 66298, at *3 (D. Utah Jan. 7, 2021)

(“Plaintiff is not asking the Court to interfere in BYU’s academic or pedagogical choices by

requiring BYU to provide in-person education or change its methods of education. Rather, Plaintiff

is asking for a refund of tuition and/or mandatory fees for the breach of contract alleged. The

requested relief does not require the Court to ask BYU to change its operations or otherwise

interfere in BYU’s academic decisions, so this argument does not support granting the Motion.”);

Saroya v. Univ. of the Pac., No. 5:20-CV-03196 (EJD), 2020 WL 7013598, at *4 (N.D. Cal. Nov.

27, 2020) (“[C]onstruing the FAC in the light most favorable to Plaintiff, his claim is not that UOP

failed to provide students with an adequate education, but that it failed to provide certain services

as promised. Notwithstanding Plaintiff’s allegations comparing remote learning to in-person

learning, ruling on these issues would not require an inquiry into pedagogical methods, the quality



                                                 16
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 17 of 29




of Defendant’s instructors and curriculum, or an evaluation of Plaintiff’s progress or achievement,

or the reasons for their success or failure”) (quotation marks, alterations, and citation omitted);

Chong v. Ne. Univ., No. CV 20-10844 (RGS), 2020 WL 7338499, at *2 n.1 (D. Mass. Dec. 14,

2020) (“The court is not convinced that plaintiffs’ contract claim is merely a disguised educational

malpractice claim, as Northeastern implies. The TAC appears to challenge the mere fact of the

switch from in-person to online instruction, not the quality of the online education Northeastern

provided”) (citing Salerno, 2020 WL 5583522, at *5); Gibson v. Lynn Univ., Inc., No. 20-CIV-

81173 (RAR), 2020 WL 7024463, at *4 (S.D. Fla. Nov. 29, 2020) (“The Court emphasizes that

this is not a case about the quality of the education Lynn provided students during the Spring 2020

semester. Lynn is correct that Florida does not recognize a cause of action for educational

malpractice. Rather, Plaintiff’s claim is based on Lynn’s alleged failure to provide in-person, on-

campus instruction and access to campus facilities and resources.”) (internal citation omitted).3

         Having considered the divergent views on this issue, the Court agrees with the majority of

cases that have deemed the educational malpractice doctrine inapposite to the theory of liability

alleged here. The Court further agrees with the district court in Hassan v. Fordham Univ., No. 20-

CV-3265 (KMW), 2021 WL 293255 (S.D.N.Y. Jan. 28, 2021), another tuition reimbursement suit

brought in the face of the pandemic, that because the Plaintiffs’ allegations concerning the lesser



3
  Plaintiffs also cite to a number of recent state court decisions that are in accord. See, e.g., Spiegel v. Trustees of
Indiana University, No. 53C06-2005-CT-000771, 2020 WL 7135320, at *2 (Ind. Cir. Ct. Nov. 19, 2020) (“The essence
of Plaintiff’s claims is that he contracted for in-person classes and certain services, which he never received and for
which he paid a premium. This does not challenge the quality of the education, but the actual product and service
delivered. Indeed, it would make no difference if what Plaintiff received were actually or a higher value, just that he
did not receive that for which he contracted and pre-paid valuable consideration in the form of tuition and fees.
Accordingly, making all inferences in Plaintiff’s favor, the Court finds that Plaintiff’s claims are not for educational
malpractice.”); Smith v. Ohio State University, No. 2020-00321JD, 2020 WL 5694224, at *2 (Ohio Ct. Cl. Sep. 09,
2020) (holding that where “[t]he essence of plaintiff’s breach of contract claim is that she contracted for in-person
classes and received online classes instead,” the claim was not barred by the educational malpractice doctrine).
Quinnipiac challenges Plaintiffs’ reliance on many of these state court decisions due to their failure to apply the more
rigorous federal pleading standards. The Court need not rely on any state court decisions outside of Connecticut in
resolving the instant motion.

                                                          17
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 18 of 29




value of the online instruction that they received “primarily would impact the damages element of

Plaintiff[s’] contract claim, the Court is not persuaded that they form the ‘essence’ of the

Complaint, such that Plaintiff’s claims should be barred entirely at this stage.” Id. at *4 (emphasis

added); accord Gupta, 239 Conn. at 590 (noting that the doctrine applies “[w]here the essence of

the complaint is that an educational institution breached its agreement by failing to provide an

effective education”) (quoting Ross, 957 F.2d at 416); see also Oyoque v. Depaul Univ., No. 20 C

3431, 2021 WL 679231, at *2 (N.D. Ill. Feb. 21, 2021) (“Though portions of the plaintiffs’

allegations can be read as talking about the value of online instruction, at its core the complaint’s

focus is breach of contract—whether DePaul [University] provided the specific services it

allegedly promised. To the extent the plaintiffs discuss the difference in value between in-person

and online education, that discussion is limited to alleging damages from the defendant’s alleged

breach of contract, not an allegation that any decreased value constitutes the breach of contract”).

Indeed, the Connecticut Supreme Court has elsewhere emphasized that the distinction between

legally cognizable negligence cases and impermissible educational malpractice cases “lies in the

duty that is alleged to have been breached.” Doe v. Yale Univ., 252 Conn. 641, 659, 748 A.2d 834

(2000). “If the duty alleged to have been breached is the duty to educate effectively, the claim is

not cognizable.” Id. Although decided in the context of the common law of negligence, the Court

finds it instructive that the standard articulated by the Connecticut Supreme Court does not focus

on the nature of damages as the sine qua non to ascertaining whether a suit is fundamentally one

of educational malpractice. Rather, at least implicitly, it looks to the theory of liability alleged,

which here, is a breach of contract.

       Here, as discussed in many of the cases cited above, the promise alleged to have been

breached is not a promise to provide an effective or adequate education but instead to provide an



                                                 18
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 19 of 29




in-person education. The Court therefore disagrees with the Defendant that the fact finder would

necessarily be called upon to assess such questions as whether a lecture delivered by Zoom is less

valuable than one offered in person, whether students’ virtual interactions with faculty members

are less educationally meaningful than in-person interactions, or whether remote library and other

related services failed to provide an appropriate level of support following the closure of on-

campus facilities. (Def.’s Mem. at 16.)        Because it appears plausible from the face of the

complaint that Plaintiffs’ claims may be capable of resolution without inviting such subjective

assessments of educational quality, and because Plaintiffs have pled the breach of a specific

contractual promise, as discussed, infra, the educational malpractice doctrine does not bar their

claims at this stage. The Court reaches the same conclusion with respect to Plaintiffs’ unjust

enrichment claims, which are based on an implied in law theory of contract liability.

       However, if in the future it becomes manifest that resolving Plaintiffs’ claims or assessing

their damages will ultimately “entail[] evaluation of whether a course conducted remotely was less

valuable than one conducted in person—and if so, by how much—the Court [will reassess whether

it] should decline to enter the classroom and determine whether or not the judgments and conduct

of professional educators were deficient.” Hassan, 2021 WL 293255, at *4 (quotation marks and

citation omitted).

       Whether Plaintiffs Have Adequately Pled the Breach of a Specific Promise

       “The elements of a breach of contract claim are the formation of an agreement,

performance by one party, breach of the agreement by the other party, and damages.” Meyers v.

Livingston, Adler, Pulda, Meiklejohn & Kelly, P.C., 311 Conn. 282, 291, 87 A.3d 534 (2014).

Connecticut law recognizes that ‘“[t]he basic legal relation between a student and a private

university or college is contractual in nature’ and ‘there seems to be no dissent from the proposition



                                                 19
         Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 20 of 29




that the catalogues, bulletins, circulars, and regulations of the institution determine the contractual

relationship between the student and the educational institution.’” Doe v. Quinnipiac Univ., 404

F. Supp. 3d 643, 667 (D. Conn. 2019) (quoting Burns v. Quinnipiac Univ., 120 Conn. App. 311,

320–21, 991 A.2d 666 (App. Ct. 2010)). “Because a student bases his or her decision to attend a

college or university, in significant part, on the documents received concerning core matters, such

as faculty, curriculum, requirements, costs, facilities and special programs, application of contract

principles based on these documents and other express or implied promises, consistent with the

limitations expressed in Gupta . . . appears sound.” Johnson v. Schmitz, 119 F. Supp. 2d 90, 93

(D. Conn. 2000).

         Here, Plaintiffs allege the breach of either an express contract or, in the alternative, an

implied contract, which the Court construes as an implied in fact contract. “An implied in

fact contract is the same as an express contract, except that assent is not expressed in words, but is

implied from the conduct of the parties.” Vertex, Inc., 278 Conn. at 573–74.

         [A] true implied in fact contract can only exist . . . where there is no express one. It is one
         which is inferred from the conduct of the parties though not expressed in words. Such a
         contract arises where a plaintiff, without being requested to do so, renders services under
         circumstances indicating that he expects to be paid therefor, and the defendant, knowing
         such circumstances, avails himself of the benefit of those services. In such a case, the law
         implies from the circumstances, a promise by the defendant to pay the plaintiff what those
         services are reasonably worth.

Janusauskas v. Fichman, 264 Conn. 796, 804–05, 826 A.2d 1066 (2003) (quotation marks and

citations omitted).4

         Quinnipiac principally disputes Plaintiffs’ ability to establish the first element of a breach

of contract claim—i.e., the formation of an agreement to provide on-campus instruction. It asserts



4
  As noted supra, an implied in law contract, on the other hand, “may arise due to one party being unjustly enriched
to the detriment of the other party.” Vertex, Inc., 278 Conn. at 574. The Court addresses Plaintiffs’ implied in law
contract, or unjust enrichment claim, in the context of Count Three below.

                                                         20
         Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 21 of 29




that “the promise on which a plaintiff relied must have been precise and based on specific

contractual terms or provisions” in order to plead a viable breach of contract claim consistent with

the second Gupta exception. (Def.’s Mem. at 20 (quoting Kloth-Zanard v. Amridge Univ., No.

3:09-CV-606 (JBA), 2012 WL 2397161, at *4 (D. Conn. June 25, 2012).) Quinnipiac further

argues that “general, vague, or aspirational language” such as that evidenced in the Bulletin is

insufficient to meet Gupta’s standard. (Id.) See Faigel v. Fairfield Univ., 75 Conn. App. 37, 41–

42, 815 A.2d 140 (App. Ct. 2003) (holding that defendant’s alleged oral promise that plaintiff

“would receive ‘many credits’” for her prior engineering studies in Russia did not qualify as a

“specific contractual promise” under Gupta); see also, e.g., McNeil v. Yale Univ., 436 F. Supp. 3d

489, 532–33 (D. Conn. 2020) (holding that “[t]he general language relied on by Plaintiffs from

Yale’s Equal Opportunity Statement, Undergraduate Regulations and Sexual Misconduct Policies”

did not create enforceable promise to provide educational programs and student organizations free

of sex discrimination and sexual misconduct, as these promises were insufficiently specific and

also implicated the educational malpractice doctrine by requiring the court to assess the

reasonableness of Yale’s efforts at eliminating sexual misconduct and discrimination); Kloth-

Zanard, 2012 WL 2397161, at *4 (holding, in breach of contract action premised on institution’s

alleged failure to fulfill its obligations to assist the plaintiff in securing a clinical training program,

that representative’s statements that the university “would ‘assist’ students ‘in making sure you

get that part of your training done,’ . . . does not amount to a ‘specific promise’ as to the extent or

nature of assistance that would be provided” and reaching same conclusion with respect to the

plaintiff’s allegation that a faculty member told her “that he would help students ‘in any way’ he

could . . . to procure a clinical site placement”); accord Knelman v. Middlebury Coll., 898 F. Supp.

2d 697, 709 (D. Vt. 2012), aff’d, 570 F. App’x 66 (2d Cir. 2014) (“Language in a college handbook



                                                    21
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 22 of 29




or other official statement that is merely aspirational in nature, or that articulates a general

statement of a school’s ‘ideals,’ ‘goals,’ or ‘mission,’ is not enforceable”) (applying Vermont

law).5

         Here, however, Plaintiffs have alleged more than mere “aspirational” language illustrated

in the Bulletin and Quinnipiac’s website—which tout such features as “state-of-the-art facilities,”

“outdoor spaces,” “classroom and immersive experiential learning,” and “the beauty of New

England.” (E.g., FAC ¶¶ 28, 30, 31, 37.) Plaintiffs further allege that Quinnipiac charges students

significantly less for online degree programs—between $515 and $575 per credit for

undergraduate online degree programs, as compared to between $1,517.50 and $2,023.33 per

credit for on-campus students taking between 12 and 16 credit hours. (Id. ¶¶ 45, 48). Such

allegations in combination with the parties’ alleged course of conduct allow the reasonable

inference that the parties may have at least implicitly entered into a specific agreement for on-

campus instruction by virtue of the Plaintiffs having been charged under, and paid, the higher of


5
  In addition, Quinnipiac cites Chong v. Ne. Univ., No. CV 20-10844 (RGS), 2020 WL 5847626 (D. Mass. Oct. 1,
2020), in which the district court dismissed, inter alia, a breach of contract claim premised on Northeastern
University’s alleged failure to reimburse students for tuition remitted during the pandemic. The district court agreed
with the defendant that plaintiffs failed to state a claim for breach of an annual Financial Responsibility Agreement
(“FRA”), which “ties the payment of tuition to registration for courses, not to the receipt of any particular method of
course instruction.” Id. at *3. The court further noted that plaintiffs did “not plead that the course descriptions
provided by the Northeastern Registrar comprised part of the parties’ contract” and their complaint also “lacks any
allegation which might allow the court to reasonably infer that these descriptions were meant to be read ‘in conjunction
with’ the FRA.” Id. Notably, the court dismissed the plaintiffs’ tuition reimbursement claims without prejudice and
permitted the claims to proceed following the filing of the plaintiffs’ third amended complaint. See Chong, 2020 WL
7338499, at *3 (denying subsequent motion to dismiss, as “[d]rawing all inferences in plaintiffs’ favor, the court
cannot, as a matter of law, say that no student who read these statements could have reasonably expected that executing
the FRA and registering for on campus courses would entitle them to in-person instruction”).

Quinnipiac also cites Squeri v. Mount Ida Coll., 954 F.3d 56 (1st Cir. 2020), a case in which the First Circuit affirmed
dismissal of a breach of contract claim, among others, brought against Mount Ida College after it permanently closed
upon providing only six weeks’ notice to its students. “Underlying all the claims were allegations that the defendants
knew that Mount Ida was on the brink of insolvency but concealed this information, instead assuring current and
prospective students that Mount Ida was financially stable.” Id. at 61. The First Circuit held that the contract claim
failed for lack of specificity, as the plaintiffs did “not plausibly allege a breach of implied contract, let alone an express
contract, that the college contracted to give earlier notice than it did or that there was a contract for four years of
education in exchange for only one semester of tuition.” Id. at 71–72. Unlike here, the plaintiffs did “not allege the
terms of any such contract,” id. at 71, and the Court otherwise finds the case inapposite.

                                                             22
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 23 of 29




these two tuition schemes while attending in-person classes during the first half of the Spring 2020

semester.6 See Rosado v. Barry Univ. Inc., No. 1:20-CV-21813 (JEM), 2020 WL 6438684, at *3

(S.D. Fla. Oct. 30, 2020) (concluding that the plaintiff’s “allegations that Barry [University]

accepted $773 more per credit for in-person classes from [the plaintiff], and actually provided in-

person education to [the plaintiff] until March 19, 2020, in the backdrop of numerous other

documents referring to in-person classes and amenities, are sufficient to establish, at minimum, an

implied contract”) (applying Florida law); see also Bergeron, 2020 WL 7486682, at *7–8 (finding

plaintiffs’ allegations of the defendant’s promise to provide in-person instruction sufficiently

specific to withstand motion to dismiss where they “allege a number promises made by [the

defendant] with respect to the benefits of enrollment in the more expensive in-person, on-campus

program, including: the opportunity to work directly with faculty members in their labs, multi-

faceted experiential learning, vibrant campus life, ‘access to the finest laboratories, technology,

and computing facilities available on any campus’, and ‘a strong and robust network of support on

campus to help you succeed,’” as “[t]hese allegations clearly extend beyond coursework to the

entirety of the educational experience.”) (internal citations omitted) (applying New York law);

Espejo, 2021 WL 810159, at *5 (expressing doubt “that the vast majority of Plaintiffs’

allegations,” which relied on Cornell University’s marketing, course registration, and related

materials, “give rise to a contractual agreement for in-person instruction,” but permitting case to

proceed past motion to dismiss based principally on allegation that Cornell defined ‘“experiences

in the classroom and ‘on campus’” as part of its mission statement, which the court construed as

“an explicit statement from the university indicating that the education for which Plaintiffs paid



6
  Whether the allegations sufficiently plead the existence of an express contract is a closer call but the Court finds that
the issue of whether and to what extent the parties may have entered into an express or an implied contract for the
provision of in-person educational services will be better resolved following discovery.

                                                           23
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 24 of 29




includes an on-campus component”) (applying New York law); but see Gociman, 2021 WL

243573, at *4 (rejecting plaintiffs’ argument “that in-person instruction was implied by the

difference in tuition for the ‘in-person’ and ‘online-program,’” as “[a] difference in tuition is

insufficient to allege a specific contractual promise” under Illinois law).

         In addition, although it is true, as Quinnipiac points out, that the Bulletin distinguishes

between “undergraduate and graduate classes’ and “online classes” as opposed to “on-campus”

and “online classes,” the Bulletin’s Academic Calendar does provide different dates for when

“Undergraduate and graduate on-campus classes end” and “Online classes end.” (See FAC Ex. C

at 14–16 of 749.) And even where the Academic Calendar refers simply to “Undergraduate and

graduate classes” without the “on-campus” qualification, the very fact of distinguishing between

undergraduate/graduate classes and “online classes” can plausibly read as suggesting that the

former are held on-site. While discovery may ultimately defeat Plaintiffs’ ability to demonstrate

the existence of an express or implied contract based on the Bulletin and other course materials,

the Court deems Plaintiffs’ allegations sufficient at this stage to allow the inference of a specific

promise to provide in-person instruction, and will accordingly deny the motion to dismiss the

breach of contract claims.7

         Unjust Enrichment

         “A right of recovery under the doctrine of unjust enrichment is essentially equitable, its

basis being that in a given situation it is contrary to equity and good conscience for one to retain a

benefit which has come to him at the expense of another.” Town of New Hartford v. Connecticut



7
  Quinnipiac also notes that it “reserved the right to change any provision of the Bulletin at any time.” (Def.’s Mem.
at 26 (quoting Bulletin at 3 of 749) (alterations omitted).) It further notes that the Bulletin does not include any
provision allowing for a refund of tuition or fees under the circumstances alleged. However the Court deems such
questions as to whether the specific terms of the alleged contract permit or preclude Plaintiffs’ recovery improper for
resolution without further factual development.

                                                         24
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 25 of 29




Res. Recovery Auth., 291 Conn. 433, 451, 970 A.2d 592 (2009) (quotation marks and citation

omitted). “Plaintiffs seeking recovery for unjust enrichment must prove (1) that the defendants

were benefited, (2) that the defendants unjustly did not pay the plaintiffs for the benefits, and (3)

that the failure of payment was to the plaintiffs’ detriment.” Id. at 451–52 (quotation marks and

citation omitted).

         Quinnipiac argues that Plaintiffs cannot maintain an unjust enrichment claim when they

have pled the existence of an enforceable contract. However, the Federal Rules of Civil Procedure

specifically contemplate and permit a plaintiff to plead in the alternative. See Fed. R. Civ. P.

8(d)(3) (“A party may state as many separate claims or defenses as it has, regardless of

consistency.”); see also, e.g., NovaFund Advisors, LLC v. Capitala Grp., LLC, No. 3:18-CV-1023

(MPS), 2019 WL 1173019, at *15 (D. Conn. Mar. 13, 2019) (“[B]ecause NovaFund’s [unjust]

enrichment claim is adequately pleaded in the alternative under Rule 8, and the existence of the

contract is in genuine dispute, dismissal of this claim would be premature”).8 Therefore, in light

of the parties’ dispute as to the existence of an enforceable contract, dismissal of the Plaintiffs’

unjust enrichment claim is inappropriate at this juncture.

         Quinnipiac also argues that Plaintiffs have failed to allege Quinnipiac’s unjust retention of

non-gratuitous benefits, citing Roe v. Loyola Univ. New Orleans, No. Civ. 07-1828, 2007 WL

4219174 (E.D. La. Nov. 26, 2007), a case that arose from the closure of Loyola University New

Orleans in the aftermath of Hurricane Katrina. Loyola College of Law, where the plaintiff was

enrolled, arranged for its students to attend classes at other ABA-accredited law schools during


8
  Even if this issue is governed by substantive Connecticut law under the Erie doctrine, which the Court does not
believe, pleading in the alternative is appropriate. See Stein v. Horton, 99 Conn. App. 477, 485, 914 A.2d 606 (App.
Ct. 2007) (“Parties routinely plead alternative counts alleging breach of contract and unjust enrichment, although in
doing so, they are entitled only to a single measure of damages arising out of these alternative claims. . . . Under this
typical belt and suspenders approach, the equitable claim is brought in an alternative count to ensure that the plaintiff
receives some recovery in the event that the contract claim fails.”).

                                                          25
          Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 26 of 29




the fall 2005 semester and to receive full credit from those courses toward their Loyola degrees,

provided the students paid their tuition to Loyola. The plaintiff relocated to Dallas, where he

attended SMU Law School during the fall of 2005 before returning to New Orleans to finish his

degree at Loyola. He later brought a tuition refund suit against Loyola in which he asserted, inter

alia, an unjust enrichment claim.9 The district court granted summary judgment to the defendant

on the unjust enrichment claim, first holding that the plaintiff failed to demonstrate “an

impoverishment of the plaintiff” given that he received full credit for the SMU courses and

graduated and sat for the bar exam on time. Id. at *2–3. The Court also noted that “the undisputed

facts establish that there is ‘no absence of justification or cause’ for Loyola’s retention of the tuition

for the fall 2005 semester” given that Loyola took the actions it did to prevent its students from

falling behind, and that if the plaintiff had enrolled at SMU directly he would have been obligated

to pay SMU’s higher tuition. Id. at 3.

         Plaintiffs distinguish Roe by pointing out that the plaintiff there was provided the option

to attend another law school given Loyola’s inability to operate after Hurricane Katrina, whereas

Plaintiffs here were not afforded a choice—they were either required to attend classes online or

forfeit an entire semester’s worth of tuition. And unlike the plaintiff in Roe, Plaintiffs are not

seeking a “tuition-free” semester. (Pl.’s Mem. at 23.) Quinnipiac also relies on Roe for the

proposition that Quinnipiac had no choice but to enact emergency measures in the face of the

pandemic, noting that even if it had not decided to close it campus independently it would have

been required to do so by Governor Lamont’s executive orders. However the question is not

whether Quinnipiac was justified in moving its classes online, but whether it was unjust for it to


9
 To prevail on such a claim under Louisiana law, a plaintiff must prove five elements: “(1) there must be an enrichment
of the defendant; (2) there must be an impoverishment of the plaintiff; (3) there must be a connection between the
enrichment and resulting impoverishment; (4) there must be an absence of ‘justification’ or ‘cause’ for the enrichment
or impoverishment; and (5) no other remedy available at law.” Id. at *2.

                                                         26
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 27 of 29




retain tuition that it accrued with the expectation of delivering (allegedly higher cost) in-person

instruction when it ultimately provided an (allegedly lesser-cost) online education for the latter

half of the Spring 2020 semester. In this way Plaintiffs have adequately alleged that Plaintiffs

“paid Defendant non-gratuitous benefits for a comprehensive academic experience, including in-

person classes, opportunities to network with students and professors in-person, access to campus

buildings and dormitories, and to avail themselves of school programs and events.” (FAC ¶ 121.)

It can be reasonably inferred from these allegations that Quinnipiac accrued excess funds by

moving its courses online, and the question of whether the institution was unjustly enriched by

retaining the Plaintiffs’ tuition—which allegedly encompassed the costs of delivering in-person

instruction and all of the attendant benefits that flow from it—is a question improper for resolution

on a motion to dismiss.

       Conversion

       “Conversion is an unauthorized assumption and exercise of the right of ownership over

property belonging to another, to the exclusion of the owner’s rights.” Mystic Color Lab, Inc. v.

Auctions Worldwide, LLC, 284 Conn. 408, 418, 934 A.2d 227 (2007). “To establish a prima facie

case of conversion, the plaintiff[s] [must] demonstrate that (1) the material at issue belonged to the

plaintiff[s], (2) that the defendant deprived the plaintiff[s] of that material for an indefinite period

of time, (3) that the defendant’s conduct was unauthorized and (4) that the defendant’s conduct

harmed the plaintiff[s].” Coster v. DuQuette, 119 Conn. App. 827, 832, 990 A.2d 362 (App. Ct.

2010) (quotation marks and citation omitted). “[T]he party alleging conversion . . . must prove a

sufficient property interest in the items in question.” Mystic Color Lab, 284 Conn. at 419.

“Accordingly, a claim for conversion may be brought when the relationship is one of bailor and

bailee but not when it is one of debtor and creditor.” Id. “A bailment . . . contemplates redelivery



                                                  27
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 28 of 29




of goods entrusted to the bailee, whereas a debtor-creditor relationship contemplates the payment

of an obligation defined by agreement between the parties.” Id. at 420. “Moreover, in order to

establish a valid claim of conversion or statutory theft for money owed, a party must show

ownership or the right to possess specific, identifiable money, rather than the right to the payment

of money generally.” Id. at 421. Thus “[w]hen an action arises from a claim under an express or

implied contract, a claim in tort is inappropriate.” Id.

       Quinnipiac argues convincingly that Plaintiffs’ claim of entitlement to a tuition refund

sounds in breach of contract and thus cannot be enforced via a conversion action. Cf. Aztec Energy

Partners, Inc. v. Sensor Switch, Inc., 531 F. Supp. 2d 226, 230 (D. Conn. 2007) (“Clearly, Aztec

expected to receive a refund in exchange for returning the products and relinquishing title to them,

but that is a claim sounding in breach of contract, not conversion”). As the bailee/bailor vs.

debtor/creditor distinction recognized by the Connecticut Supreme Court illustrates, where the

dispute arises from the defendant’s failure to remit or refund payment pursuant to an agreement

between the parties as opposed to the defendant’s failure to return property held in trust for the

plaintiff, the tort of conversion is inapposite. For similar reasons Quinnipiac correctly emphasizes

that Plaintiffs have not plausibly alleged that the purportedly wrongfully held tuition actually

“belonged” to the Plaintiffs, once Plaintiffs relinquished it by paying for the semester. When funds

are intermingled with funds belonging to third parties, a bailment cannot exist, see Mystic Color

Labs, 284 Conn. at 420—thus, once Quinnipiac deposited Plaintiffs’ funds into its general account,

they became “unidentifiable and untraceable,” thereby defeating Plaintiffs’ entitlement to any

specific set of funds, id. at 427. Plaintiffs also misapprehend the requirement that the funds be

identified with “specificity” when they insist that they have adequately pled conversion by

identifying the amount that Quinnipiac charged Plaintiffs for its tuition and fees. The issue is not



                                                 28
        Case 3:20-cv-00784-KAD Document 76 Filed 03/25/21 Page 29 of 29




whether the funds are “specific” in a quantifiable sense but whether they are traceable to Plaintiffs

so as to sustain a specific property interest at the time that the funds were held by Quinnipiac. See,

e.g., Ford, 2020 WL 7389155, at *9 (dismissing conversion claim in similar tuition reimbursement

suit, as “plaintiffs have failed to allege that their tuition and fee payments still exist as a ‘specific,

identifiable fund’ that defendant could have converted” and “cannot realistically argue that once

that money was paid to defendant it remained intact, as opposed to pooling in with defendant’s

other funding”) (applying New York law).

        In short, Plaintiffs may not rely on the same allegations that give rise to their contract

claims to bring a claim for conversion.

Conclusion

        For the foregoing reasons, the Parent Plaintiffs are dismissed from this suit and the

Defendant’s motion to dismiss is granted as to the conversion claim. The motion is denied in all

other respects.

        SO ORDERED at Bridgeport, Connecticut, this 25th day of March 2021.


                                                /s/ Kari A. Dooley
                                                KARI A. DOOLEY
                                                UNITED STATES DISTRICT JUDGE




                                                   29
